OPINION OF THE COURT
PER CURIAM:
Appellant, John June Tressler, Jr., was convicted of murder in the first degree and has appealed his judgment of sentence to this Court. Appellant contends (1) the *241evidence was insufficient to sustain the verdict; (2) an alleged eye-witness did not testify because of threats received; (3) the trial court’s charge was prejudicial; (4) the jury was preoccupied during part of the trial because a hurricane had struck the area; and (5) the appellant did not intelligently understand and waive the Miranda warnings which he received. We have examined each of these issues and conclude that each is without merit. The appellant has raised other issues which were not raised in the trial court. These are not properly before us. Commonwealth v. Clair, - Pa. -, 326 A.2d 272 (1974).
Judgment of sentence affirmed.